Citation Nr: 1811923	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1991 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied service connection for bilateral hearing loss and tinnitus.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus began while he was in service.


CONCLUSION OF LAW

Criteria for service connection for tinnitus  have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

Here the Veteran has credibly testified at a Board hearing that the ringing in his ears began in service.  This testimony paralleled a statement he provided during the course of his appeal.

He has since been diagnosed with tinnitus.  

Given that the onset of the condition was during the Veteran's military service and the fact that it has continued to the present, the criteria for service connection have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking service connection for bilateral hearing loss.  He was diagnosed with bilateral hearing loss in 2013, at the first post-service audiometric testing he underwent.

The Veteran testified at a Board hearing that he had trouble hearing people when he returned from service, and his mother and wife have written statements personally attesting to the fact that he had difficulty hearing upon his return from service.

Given this additional evidence, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the February 2013 VA audiological examination, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service.  Why or why not?  In so doing, the examiner should review the Veteran's testimony before the Board as well as the lay statements from his mother and wife describing his difficulty hearing upon separation physical from service.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.
______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


